DETAILED ACTION

The Final Office action mailed 10/06/2021 is vacated.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 40-48, 57 and 58 in the reply filed on 7/30/2021 is acknowledged.  The traversal is on the ground(s) that there is no evidence of record to show that the claimed product can be made as the Office has alleged. This is not found persuasive, the suggestion that the product can be made without washing an acrylic polymer from a suspension polymerization is evident from the product claims themselves, and the prior art (See Examples of USPN 6,475,420) teach it to be made by bulk polymerization.
	Applicants also traverse on the grounds that the Office’s statements have not adequately demonstrated any of the indications of (A), (B), or (C) listed in MPEP § 806.05(j). This is not found persuasive, as distinctness ((A), (B), or (C) listed in MPEP § 806.05(j)) are evident from the claims.  Applicant has not shown that the distinctions:
“A) the inventions as claimed do not overlap in scope, i.e., are mutually exclusive;
(B) the inventions as claimed are not obvious variants; and
(C) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect”
are not evident from the claims.

Applicants also argue that “no reasons and/or examples have been provided to support the Office’s conclusion that the groups are unrelated.” However, the conclusion that the groups are unrelated is also evident from the claims. The process (Group II) is not a process of making or using the product (Group III).
	Further, the search required for the process is not required for the search of the article and vice versa; and neither is required to search for the claims to the particles.  Thus, searching all three inventions in one application would pose an additional undue burden on the Examiner.
The requirement is still deemed proper and is therefore made FINAL.

Claims 49-56 and 59 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 45, 46 and 48 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as being anticipated by Numrich et al. (USPN 6,475,420).
In col 8, lines 14-41 and col. 9, lines 5-25, Numrich et al. teach particles of an PMMA polymer, comprising a constituent unit (A) derived from methyl methacrylate and a constituent unit (B) derived from butyl acrylate; the particles having a sodium hypophosphite content of 40 ppm (i.e., 8.7 ppm) of sodium.
	Regarding claim 48 and the requirement that the acrylic polymer comprise “a constituent unit (C) derived from α,B -unsaturated carboxylic acid” the language “constituent unit “ “derived from α,B-unsaturated carboxylic acid”, is sufficiently broad as to include any “constituent unit “ that can be “derived from α,B -unsaturated carboxylic acid”, including the α,B -unsaturated carboxylic acid esters already contained in the polymer.  Thus based on this language, this requirement is met.
	Thus, the requirements for rejection under 35 U.S.C. 102((a)(1)/(a)(2)) are met

Claims 45, 46 and 48 is/are rejected under 35 U.S.C. 102((a)(1)) as being anticipated by Sakatani et al. (JP 2006233145).
	In the abstract, Sakatani et al. teach core/shell type acrylic ester copolymer particles prepared using sodium lauryl sulfate, n-butyl acrylate, methyl methacrylate, and methacrylic acid, wherein the content of sodium ion is less than 10 ppm.
	Thurs, the requirements for rejection under 35 U.S.C. 102((a)(1)) are met

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40-42, 44, 57 and 58 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, 35 U.S.C. 103(a) as being unpatentable over Numrich et al. or Sakatani et al.
	While Numrich et al. or Sakatani et al., above, do not expressly teach the electrostatic buildup inhibition rates of the particles, it is reasonable that the polyacrylate particles of Numrich et al. or Sakatani et al. would possess the presently claimed electrostatic buildup inhibition rates since, in applicant’s specification, ¶’s 15, 18 and 19, it is stated that particles meeting the requirements of the present claims, in terms of monomer content ratio and sodium content, have electrostatic buildup inhibition rates of 90 to 99.9%, and the polyacrylate particles of Numrich et al. or Sakatani et al. are essentially the same as the claimed particles.  The USPTO does not have at its disposal the tools or facilities deemed necessary to make physical determinations of the sort.  In any event, an otherwise old composition is not patentable regardless of any new or unexpected properties. In re Fitzgerald et al., 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § 2112 - § 2112.02.
	Even if assuming that the prior art references do not meet the requirements of 35 U.S.C. 102, it would still have been obvious to one of ordinary skill in the art, at the time the invention was made, to arrive at the same inventive composition because the disclosure of the inventive subject matter appears within the generic disclosure of the prior art.

Claims 43 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numrich et al.
	Although Numrich et al., above does not explicitly teach the particles sizes of the acrylate polymer, in the examples it teaches that the particles are prepared through bulk polymerization.  It would have been obvious for one of ordinary skill in the art, at the time the invention was made, to optimize the particles size based on need and application, such described in col. 5, lines 17-30, where the particles are designed to have the largest particle sizes possible.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099.  The examiner can normally be reached on M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        

KCE